DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 6/10/2022 are acknowledged.  Claim 30 is amended.  Claims 30 and 32-36 are pending and are currently under examination.
		
	Information Disclosure Statement
	The information disclosure statements filed on 2/10/2022, 3/28/2022, and 7/22/2022 have been considered.  Signed copies are enclosed.

Claim Rejections Withdrawn
The rejection of claims 30 and 32-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The provisional rejection of claims 30 and 32-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-12, 17-20, and 35-36 of copending Application No. 16/494,421 (reference application) is maintained for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to objects comprising a peptide produced by probiotic bacteria, the object being a stent, catheter, or wound dressing comprising the peptide, wherein the peptide is released from the object over a period of time.
The copending claims are drawn to stents, catheters, or wound dressings comprising a peptide that is released from the object over a period of time.  The peptides include YPVEPF (among others) produced by probiotic bacteria selected from Lactobacillus, Lactococcus, Streptococcus, Bifidobacterium, and Pediococcus.  The limitations recited in claims 33-35 are product-by-process limitations which do not alter what the peptide is.  However, these limitations are also recited in the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues: That the only claim in the copending application that is drawn to stents, catheters, or wound dressings is claim 36 and that they will cancel claims 35 and 36 so the rejection will be moot.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Applicant has not cancelled copending claims 35 and 36 so the rejection is not moot.


35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 30 and 32-36 under 35 U.S.C. 103 as being unpatentable over Robida (WO2005/074837) in view of Griffiths et al (WO2009/155711; IDS filed 9/16/2019) is maintained for the reasons set forth in the previous office action.
The instant claims are drawn to objects comprising a peptide produced by probiotic bacteria, the object being a stent, catheter, or wound dressing comprising the peptide, wherein the object is capable of releasing the peptide over a period of time.
Robida discloses medical devices, such as stents and catheters that are coated to provide for localized delivery of therapeutic agents (see page 1, lines 7-17).  The coating allows for controlled release that is long-term or sustained (see page 1, lines 16-17).  The therapeutic agents can be any pharmaceutically acceptable agent, including peptides and various antibiotics (see page 13, line 11 through page 14, line 14).
Robida differs from the instant invention in that the therapeutic agent on the stent or catheter is not disclosed as being a peptide produced by a probiotic bacteria, specifically, Lactobacillus, Lactococcus, Streptococcus, Bifidobacterium, Pediococcus, or Enterococcus.  In addition, the peptide is not disclosed as one of SEQ ID NOs:1-4.
Griffiths et al disclose isolated peptides produced by probiotic bacteria from the genera Lactobacillus, Lactococcus, Streptococcus, and Bifidobacterium that are useful for treatment and/or prevention of infection by harmful pathogenic bacteria and to prevent colonization by harmful bacteria (see abstract, page 1, and page 8, paragraph 2).  The peptides comprise the amino acid sequences YPVEPF, YPPGGP, YPPG, and NQPY (see page 12, paragraph 2).  These peptides are secreted by the probiotic bacteria into the culture medium (see page 11, paragraph 3).  The peptides can be isolated within cell free culture media and can by lyophilized and spray dried to be incorporated into a variety of substances for administration (see paragraph bridging pages 12-13).  The examples show growth of the bacteria in liquid culture medium and isolation of the peptides from cell free media.  
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use the isolated peptides disclosed by Griffiths et al as the therapeutic agent on the stents and catheters of Robida because the peptides can be used to prevent colonization by harmful bacteria and can be used to treat infections.  One would have had a reasonable expectation of success because Robida disclosed the use of various peptides and antibiotics and because Griffiths showed that their peptides were capable, both in vitro and in vivo, of preventing pathogen growth.
Applicant argues:
1.  That one would not have combined Robida with Griffiths to arrive at the claimed invention.  Applicant states that Robida is directed to a device and method for holding a medical device from an interior surface thereof.  Applicant argues that, while Robida mentions that the device (a stent) may be coated, it does not teach or suggest that the device is coated with a peptide produced by probiotic bacteria.  Applicant asserts that the peptides produced by the probiotic bacteria taught by Griffiths are for treating enteric bacterial infections and are useful in nutritional and medical food products which provide probiotics to the gastrointestinal tract of a mammal.  Applicant argues that one would thus not have been motivated to use the peptides of Griffiths in a coating on Robida’s medical device.
2.  That it would not be expected that the peptides could be suitably combined in a coating for an implanted medical device or suitably eluted in a manner that would be beneficial for the treatment of enteric bacterial infections, particularly when Robida is directed to devices that are not used to treat enteric bacterial infections of in the gut.  Applicant thus argues that there is no expectation of success in combining the references.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding arguments 1 and 2, applicant’s arguments ignore the totality of the teachings set forth in Griffiths and the art in general.  Griffiths does teach the use of their peptides in treating enteric bacterial infections and in nutritional and medical food products which provide probiotics to the gastrointestinal tract of a mammal.  However, Griffiths does not limit their disclosure to infections in the gut.  The very first sentence of the abstract states that the invention includes methods for treatment and/or prevention of infection by harmful pathogenic bacteria such as Salmonella or E. coli.  The claims themselves contain methods where administration is not limited to the intestine.  Enteric bacteria such as Salmonella and E. coli cause infections elsewhere in the body.  In fact, most urinary tract infections are caused by enteric bacteria and stents are quite often applied to the urinary tract.  Additionally, even if the disclosure of Griffiths did require the use of the peptides in the gastrointestinal tract to treat gut infections, colonic stents are used in the art and are known to sometimes have infectious complications.   

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645